        Case 09-32824-rcj          Doc 3695       Entered 02/09/21 08:27:52           Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA

                                                  )
In re                                             )
                                                  )
ASSET RESOLUTION, LLC,                            )        Case No. BK-S-09-32824-RCJ
                                                  )
                Debtor                            )        MINUTES ORDER
                                                  )
                                                  )        Date: February 9, 2021
                                                  /

MINUTE ORDER IN CHAMBERS of the Honorable Judge Robert C. Jones

       Due to ongoing concerns for health and safety during the COVID-19 pandemic, the Oral
Argument Hearing Re: [3555] Objection to Claim Nos. 13-1 and 13-2 is set for Monday,
2/22/2021 at 10:00 A.M. before Judge Robert C. Jones utilizing Zoom Video Conference
technology.

        IT IS ORDERED that the parties are directed to contact the courtroom deputy Lesa Ettinger
(Lesa_Ettinger@nvd.uscourts.gov) by 12:00 P.M., Wednesday, February 17, 2021 to provide
her the e-mail address of each counsel, party and/or representative attending the hearing.

         IT IS FURTHER ORDERED that the following Video Conference Instructions be adhered to as
follows:
INSTRUCTIONS FOR VIDEO CONFERENCE HEARING: Instructions to the scheduled hearings will
be sent via email ONE (1) day prior to the hearing to the participants email provided to the Court.
1. Log on to the call ten (10) minutes prior to the hearing time.
2. Mute your sound prior to entering the hearing.
3. Do not talk over one another.
4. State your name prior to speaking for the record.
5. Do not have others in the video screen or moving in the background.
6. No recording of the hearing.
7. No forwarding of any video conference invitations.
8. Unauthorized users on the video conference will be removed.

The Public may access and listen to the Hearing as follows: Public telephonic participants shall call
AT&T no later than five (5) minutes prior to the hearing at 1 (888) 675-2535; Access Code is 2900398;
Security Code 022221.

Reminder: Persons granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these prohibitions may
result in sanctions, including removal of court issued media credentials, restricted entry to future hearings,
denial of entry to future hearings, or any other sanctions deemed necessary by the court.
